Judgment of the Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered September 23, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and two counts of criminal possession of a controlled substance in the first degree and sentencing defendant to three concurrent *314indeterminate terms of imprisonment of 20 years to life, unanimously affirmed.
Defendant’s claim that his pro se motion to set aside the verdict on the ground that his prospective trial witness was intimidated from testifying was improperly denied without a hearing has no merit. The record is clear that the court conducted an in camera inquiry, which belies defendant’s claim that his motion was summarily denied. We are not persuaded, on this record, that an evidentiary hearing was required.
We find no merit to defendant’s claim that he was denied Rosario material. Before the trial started, defense counsel learned that the undercover officer had destroyed his handwritten notes. At the trial, defendant sought no sanctions, and he now fails to show how he was prejudiced. (People v Martinez, 71 NY2d 937.) Defendant’s remaining claims, including those raised in his supplemental pro se brief, have been considered and found to be lacking in merit. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.